MEMORANDUM**
Richard David Aguirre appeals pro se the district court’s denial of his 28 U.S.C. *188§ 2254 petition, challenging his California “three-strikes” sentence for commercial burglary with four prior qualifying felonies. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Aguirre contends that his sentence of 25 years to life under California Penal Code sections 667 and 667.5 constitutes cruel and unusual punishment in violation of the Eighth Amendment. We cannot say, however, that the California Court of Appeal’s decision, which concluded that Aguirre’s sentence was not cruel and unusual under Rummel v. Estelle, 445 U.S. 263, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980), was objectively unreasonable. See Ewing v. California, - U.S. -, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (observing broad discretion possessed by legislatures and holding that “three-strikes” sentence of 25 years to life for felony grand theft was not grossly disproportionate); Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1174, 155 L.Ed.2d 144 (2003) (holding on habeas review that state court’s affirmance of consecutive 25 years to life sentences for petty theft under California “three-strikes” law was not contrary to, or an unreasonable application of, clearly established federal law). The district court therefore properly denied Aguirre’s petition. See Andrade, 123 S.Ct. at 1174.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *188courts of this circuit except as provided by Ninth Circuit Rule 36-3.